Citation Nr: 1600740	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disease, to include on a presumptive basis due to exposure to herbicides and on a secondary basis as caused or aggravated by service-connected postoperative residual right diaphragm paralysis, granted compensation under 38 U.S.C.A. § 1151, for substitution purposes. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from an alleged failure to timely diagnose left kidney cancer, for substitution purposes.

3.  Entitlement to a total disability rating due to individual unemployability, for substitution purposes (TDIU).

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1980.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida: a February 2009 decision that, in pertinent part, denied the Veteran's claims for entitlement to service connection for a heart disability, TDIU, and compensation under 38 U.S.C.A. § 1151 for additional disability resulting from an alleged failure to timely diagnose left kidney cancer, and a March 2012 decision that denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

The Veteran submitted a Notice of Disagreement in June 2009 disagreeing with the RO's denial of his claims for entitlement to service connection for a heart disability, TDIU, and compensation under 38 U.S.C.A. § 1151 for an alleged failure to timely diagnose left kidney cancer.  The Veteran subsequently passed away in November 2009, while these appeals were still pending.  The appellant submitted VA Form 21-534 in May 2010 and clarified that she intended to serve as substitute for the Veteran's pending appeals.   

In September 2013, the appellant submitted her VA Form 9, and indicated that she did not want a Board hearing but was requesting a hearing before a Decision Review Officer (DRO) with respect to her perfected appeals.  In January 2014, the RO recorded the contents of a telephone conversation with the appellant wherein she requested cancellation of the scheduled DRO hearing in a Statement in Support of Claim which has been associated with the claims file.  The request for a DRO hearing is therefore considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide a supplemental medical opinion; provide the appellant with corrective notice; obtain outstanding VA and private treatment records; issue a Statement of the Case; and remand an inextricably intertwined issue.

As an initial matter, prior to his death, the Veteran submitted a June 2009 Notice of Disagreement with the RO's February 2009 denials of his claims for entitlement to service connection for a heart disability and a TDIU.  No Statement of the Case (SOC) has yet been issued for these appeals.  As noted above, the Veteran's surviving spouse submitted a request for substitution within one year of the Veteran's death.

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As adjudicative action on the appeals of the issues of entitlement to service connection for a heart disability and a TDIU has not yet been taken, the issues must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  Further, as the appellant has not been notified that an appeal of the denial of a TDIU was pending at the time of the Veteran's death, such notice should be provided to her.

Documents that have been associated with the claims file reveal that relevant treatment records remain outstanding.  Although the appellant submitted a number of pages of VA treatment records from the Richmond VA Medical Center (VAMC) from mid-2009, the Board notes that these records are incomplete and that relevant pages are missing, to include those from a June 2009 Cardiology attending note discussing the outcomes of the Veteran's cardiac transplant evaluation and addressing renal dysfunction.  The most recent set of VA treatment records produced by VA and associated with the claims file appear complete through February 2008 for the Richmond VAMC and through January 2009 for the Bay Pines VAMC.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ should request any and all of the more recent VA treatment records that have not yet been associated with the claims file (up through the Veteran's death in November 2009), to ensure that VA has met its duty to assist.  Additionally, while the appellant previously submitted private medical records leading up to the Veteran's death from the VCU Health System, unfortunately, her efforts to highlight particular sections of the records have instead have rendered them unreadable following scanning.  As these records are particularly important to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, on remand, the AOJ should request such records from the VCU Health System, after obtaining any necessary authorization from the appellant.  See 38 C.F.R. § 3.159(c)(1) (2015).  

In March 2008, the Veteran submitted a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from VA's failure to timely diagnose cancer of the left kidney.  He requested that compensation be granted back to March 2001, the date "the spot on the tumor was first noted in VA medical records."  The Veteran was provided with a Compensation and Pension examination in July 2008 with regard to his claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from VA's alleged failure to timely diagnose left kidney cancer.  The examiner noted that the Veteran was found to have a left renal mass on CT scan during his February 2005 admission for AICD placement after ventricular tachycardia and myocardial infarction, and no further followup was taken with regard to this mass until February 2008, with March 2008 biopsy showing renal cell carcinoma with no metastasis.  He opined that VA's treatment of the left renal cancer was as likely as not a departure from acceptable levels of medical care, but that the Veteran underwent left total nephrectomy with no additional disability.  The examiner noted that the Veteran had multiple medical problems not related to the renal cancer, including severe congestive heart failure with and ejection fraction of 24%, awaiting a heart transplant, severe coronary artery disease with myocardial infarction, ventricular tachycardia, and thyroidectomy secondary to hyperthyroidism from cardiac medications.  The RO requested an addendum opinion as to whether it was at least as likely as not that the Veteran would not have required nephrectomy if not for the departure from acceptable levels of medical care and to explain the level of additional disability which is considered proximately due to medical treatment.  The examiner provided an addendum opinion in November 2008 in which he stated that it is most likely that the Veteran would have required nephrectomy for his renal cancer regardless, because the departure from acceptable levels of medical care in this case did not change the fact that he would have to have nephrectomy done to remove the cancer once diagnosed.  He concluded that the Veteran did not have any additional disability which is considered proximately due to medical treatment.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the foregoing reasons, the Board finds the medical opinion provided to be inadequate for adjudicatory purposes.  

As an initial matter, as noted above, the Veteran asserted that VA's departure from the ordinary standards of care began in 2001, when a spot on his left kidney was first noted in his treatment records.  A VA treatment record from the Durham VAMC from April 2001 states that the hospital reported that the Veteran had a spot on his left kidney and that a Hemoccult test was positive and an additional April 2001 Durham VAMC treatment record documents the Veteran's report that following a recent CABG, he was told that he had some type of lesion of the left kidney.  The treatment records indicate that a note was left with the Veteran's primary care provider to have imaging studies ordered.  It is unclear whether such studies were performed.  Nevertheless, although the July 2008 VA examiner found that failing to follow up on the February 2005 kidney findings was as likely as not a departure from acceptable levels of medical care, no opinion was provided as to whether there was additional deviation from the standard on the part of VA back in 2001.  On remand, such an opinion should be sought.

Although the examiner stated his opinion that the Veteran would have required nephrectomy regardless of the delay in cancer diagnosis and treatment, he provided no explanation for such conclusion.  Because of its lack of rationale, the VA medical opinion is found to be inadequate by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, the Board notes that the Veteran submitted a number of medical articles linking renal dysfunction and heart disease, including studies finding that kidney disease speeds up heart disease and increases mortality, and medical literature posing various options for treating renal cancer, other than total nephrectomy.  Prior to the Veteran's death, he submitted a statement in support of claim, in July 2009, indicating that his heart function had decreased significantly since the removal of his kidney, highlighting a June 2009 VA treatment record documenting right ventricular ejection fraction of 10 percent (down from 44 percent in February 2008) and left ventricular ejection fraction of 16 percent (down from 31 percent in February 2008).  On remand, a supplemental medical opinion should be sought which addresses this evidence.

Finally, the appellant and her representative have asserted that VA's failure to timely diagnose the Veteran's left kidney cancer served to hasten his death; pointing to the medical articles described above, private treatment records from November 2009 purportedly showing that the Veteran suffered from hyperkalemia leading up to his death, as well as VA treatment records from February and March 2008 indicating that the Veteran was preparing for approval of a heart transplant, but was rendered ineligible for a number of years following the diagnosis of cancer, during which the Veteran died due to ventricular tachycardia and ischemic cardiomyopathy.  On remand, a medical opinion should be sought as to whether the negligent delay in diagnosis resulted in any additional disability in terms of the delay's effects on the Veteran's heart condition and medication profile, including whether the delay served to hasten the Veteran's death. 

As the issues of entitlement to service connection for a heart disability and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from VA's failure to timely diagnose cancer of the left kidney are being remanded for further development, the Board finds that the issue of entitlement to service connection for the cause of the Veteran's death must also be remanded, as inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from the Richmond VAMC from March 2008 to November 2009 and from the Bay Pines VAMC from February 2009 to November 2009.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the appellant to identify and provide a release form for any records of private treatment relating to the Veteran's death.  After securing any necessary written authorization from the appellant, obtain the private records identified, to include those from the VCU Health System from November 2009.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  

3.  Provide the appellant with corrective notice informing her that an appeal of the denial of entitlement to a TDIU was pending at the time of the Veteran's death, and allowing her the opportunity to present additional evidence or argument on this matter.

4.  Thereafter, conduct any additional development deemed necessary and readjudicate the claims for entitlement to service connection for a heart disability and a TDIU on a substitute basis, and issue a Statement of the Case addressing the issues.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to the issues if the benefits remain denied.

5.  Thereafter, refer the claims file to an appropriate physician ("reviewer") for review and a supplemental medical advisory opinion as to whether VA's failure to timely diagnose and treat the Veteran's left kidney cancer resulted in additional disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The reviewer is advised that Virtual VA and VBMS contain non-duplicative medical records relevant to this inquiry.    

Thereafter, the reviewer is asked to discuss and provide opinions regarding the following:

A.  Was VA care in April 2001, with regard to not diagnosing renal dysfunction or conducting further testing regarding the Veteran's left kidney, a departure from the standard of care that would be expected of a reasonable health care provider?

The reviewer's attention is directed to medical records from the Durham VAMC from April 2001, noting that the Veteran reported being told he had some type of lesion on the left kidney (and indicating that a note was to be left with the primary care physician to have imaging studies ordered) and that a local hospital reported a spot on the left kidney and Hemoccult positive.  In his March 2003 claim, the Veteran reported that he was advised by VA that the spot was of no significance and was a shadow.

*If and only if the reviewer answers the above question in the affirmative (i.e., finds that VA's lack of followup after the March/April 2001 findings represents a departure from the standard of care that would be expected of a reasonable health care provider), the reviewer should address the following, to the extent possible:

i.  Describe the level of disability that existed prior to VA's failure to timely diagnose and properly treat the left kidney disorder.  

* In this regard, the reviewer should particularly comment upon the state/level of the Veteran's renal functioning and heart disease at that point in time.

ii.  Describe any additional disability, to include the continuance or natural progression of disease, which was at least as likely as not (50 percent probability or greater) proximately caused by VA's failure to timely diagnose and properly treat the left kidney disorder.

In responding to this question, the reviewer is asked to consider the effect of the continued progression of the left kidney mass on the following (to include consideration of necessary changes in medication/treatment administered):

a.  The need for total nephrectomy for removal of the left kidney cancer.  Would alternative forms of treatment have been available at this point which would likely have had less of a negative impact on the Veteran's overall renal functioning and/or heart disease?

b. To what extent, if any, was the Veteran's heart condition aggravated by the continued progress of the left kidney mass/cancer and the eventual removal of the left kidney in February 2008?  The reviewer is asked to comment upon any additional heart disability/increased severity of disability that at least as likely as not resulted from VA's departure from the ordinary standards of care.

-The reviewer is advised that VA treatment records indicate that certain medications that would otherwise have been prescribed were contraindicated by the Veteran's renal dysfunction, and the Veteran was taken out of consideration for a heart transplant for a number of years upon the discovery of left kidney cancer in February 2008.   

c.  Is it at least as likely as not (50 percent or greater probability) that VA's failure to diagnose/treat/followup on the April 2001 findings hastened the Veteran's death, considering  the aforementioned effects?

B.  The reviewer is notified that an August 2008 Compensation and Pension Examination Report documents a finding that VA's failure to follow up on a February 2005 CT finding of a left renal mass, and subsequent rediscovery of the mass in February 2008, represents a departure from acceptable levels of medical care.  The reviewer is asked to accept this conclusion in responding to the following:

i.  Describe the level of disability that existed prior to VA's failure to timely diagnose and properly treat the left kidney mass when found on CT imaging in February 2005.  

*In this regard, the reviewer should particularly comment upon the state/level of the Veteran's renal functioning and heart disease at that point in time.

The reviewer's attention is directed to the February 2005 CT report, documenting a solid mass in the left kidney measuring 2.8 cm x 2.7 cm.

ii.  Describe any additional disability, to include the continuance or natural progression of disease, that at least as likely as not (50 percent or greater probability) was proximately caused by VA's failure to timely diagnose and properly treat the left kidney mass noted in February 2005.

In responding to this question, to reviewer is asked to consider the effect of the continued progression of the left kidney mass on the following (to include consideration of necessary changes in medication/treatment administered):

a.  What is the likelihood that a total nephrectomy would have still been required had appropriate followup been performed in February 2005?  Would alternative forms of treatment have at least as likely as not been available at this point which would hypothetically have resulted in less of a negative impact on the Veteran's overall renal functioning and/or heart disease?

-The reviewer's attention is directed to the Veteran's assertion that his heart functioning significantly decreased following his February 2008 kidney removal, and a June 2009 VA treatment record documenting right ventricular ejection fraction of 10 percent (down from 44 percent shown in February 2008) and left ventricular ejection fraction of 16 percent (down from 31 percent shown in February 2008).

b.  To what extent, if any, was the Veteran's heart condition aggravated by the failure to diagnose/properly treat the kidney mass in February 2005?  The reviewer is asked to comment upon any additional heart disability/increased severity of disability that at least as likely as not (50 percent or greater probability) resulted from VA's departure from the ordinary standards of care.

- The reviewer's attention is directed to arguments posed by the Veteran's surviving spouse that the Veteran suffered from hyperkalemia at the time of his death, which aggravated his heart symptoms.  The reviewer should also consider the relevant medical literature submitted by the Veteran in June 2009, linking kidney disease and poor renal functioning with increased mortality and severity of heart disease.

-The reviewer's attention is also directed to the Veteran's assertion that his heart functioning significantly decreased following his February 2008 kidney removal, and a June 2009 VA treatment record documenting right ventricular ejection fraction of 10 percent (down from 44 percent shown in February 2008) and left ventricular ejection fraction of 16 percent (down from 31 percent shown in February 2008).

-The reviewer is further advised that VA treatment records indicate that certain medications that would otherwise have been prescribed were contraindicated by the Veteran's renal dysfunction, and the Veteran was taken out of consideration for a heart transplant for a number of years upon the discovery of the left kidney cancer in February 2008.   

c.  Is it at least as likely as not that VA's failure to followup on the left kidney mass noted in February 2005 hastened the Veteran's death, considering  the aforementioned effects?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the report the rationale for any opinion/conclusion expressed.  A discussion of the interplay of the relevant bodily systems (particularly regarding renal and cardiac functions), with references to relevant medical literature, would be particularly useful to the Board.  However, if the reviewer cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

6.  After completing the above, review the completed medical report to ensure responsiveness and compliance with the directives of this remand and implement corrective procedures as needed.  

7.  After completing all of the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims for entitlement to service connection for the cause of the Veteran's death, and entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from a failure to timely diagnose and properly treat the Veteran's left kidney cancer, for substitution purposes, in light of all additional evidence received.   If the benefits sought on appeal are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




